Citation Nr: 1716453	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  13-21 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to February 1978 and from May 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which in part denied service connection for acid reflux disease.  The Veteran perfected a timely appeal of that decision.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in October 2015.  A transcript of that hearing is on file.

This case was previously before the Board in December 2015 and May 2016, when it was remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a gastrointestinal disorder; he testified at the October 2015 hearing that he has been treated for GERD with omeprazole.  The Veteran testified that his gastrointestinal problems began during service, when he had to move around without enough time to digest his food after eating, but that he did not seek treatment for these symptoms during service.  He reported to a VA examiner that his symptoms began spontaneously during service and have worsened.  The Veteran's VA treatment records reflect diagnoses of GERD and IBS.

The Veteran underwent a VA gastrointestinal examination in February 2016; the examiner based a negative nexus opinion on the fact that there was no documentation of the Veteran's symptoms in his service treatment records.  The Board found that this opinion was inadequate, and the Veteran underwent a second VA gastrointestinal examination in January 2017.  The second examiner gave no detailed rationale for the negative nexus opinion, stating only, "There is no objective medical evidence in provided in-service records that could establish a DIRECT relationship between the veteran's current [IBS and gastroesophageal reflux disease] condition[s] and his military service."

The January 2017 examiner's opinion is inadequate because it again relies on the fact that there is no evidence in the service treatment records to demonstrate that the Veteran's gastrointestinal symptoms began in service.  However, the Veteran is competent to attest to symptoms of GERD and IBS, and the lack of contemporaneous treatment records to corroborate his statements does not render his statements not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Though explicitly directed to do so by the Board's prior remand, the examiner did not take into account in the opinion the Veteran's lay statements regarding his symptoms in service, and provided no explanation regarding potential causes of gastrointestinal disorders that begin spontaneously.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon claimant, as a matter of law, the right to compliance with remand order).

Therefore, the Board finds that a remand is necessary in order to obtain another VA opinion which addresses the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  The Board notes that the existence of a current disability is not at issue in this case; therefore, the Board finds that a supplemental medical opinion, rather than a new VA examination, is appropriate.

Finally, on remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires be obtained, VA must seek those records even if they do not appear potentially relevant based upon available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the West Los Angeles VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Forward the claims file to an appropriate VA clinician (other than the examiner who provided the January 2017 opinion) to determine whether the Veteran's claimed gastrointestinal disorders are related to his military service.  After reviewing the claims file, the examiner is to provide the following opinion:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's gastrointestinal disorders (IBS and GERD) began in or are otherwise related to military service.

The examiner must specifically address the Veteran's lay statements regarding the onset of symptomatology in service and any continuity of symptomatology since separation from service or since onset of symptomatology.  The examiner is reminded that the mere absence of documented treatment cannot, alone, be used to disregard the Veteran's complaints as to symptoms during and after service.

All opinions must be accompanied by a clear rationale and detailed explanation.  

3.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for service connection for his gastrointestinal disorder.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




